                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 Russell Monroe Dunn, Jr.,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                  1:20-cv-6-MR
                                      )             1:18-cr-73-MR-WCM-2
                 vs.                  )
                                      )
 United States of America,            )
                                      )
             Respondent.              )


DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 10, 2020.

                                               November 10, 2020



                                               Frank G. Johns, Clerk




          Case 1:20-cv-00006-MR Document 6 Filed 11/10/20 Page 1 of 1
